


AMENDMENT NO. 1
This Amendment No. 1 (this “Amendment”) is executed as of April 15, 2015,
between INNOVATION BLVD II LIMITED, a Nova Scotia limited company (“Landlord”),
and CIENA CANADA, INC., a federal corporation pursuant to the Canada Business
Corporations Act (“Tenant”), for the purpose of amending the Lease Agreement
between Landlord and Tenant dated October 23, 2014 (the “Lease”). Capitalized
terms used herein but not defined shall be given the meanings assigned to them
in the Lease.
RECITALS:
Pursuant to the terms of the Lease, Tenant is currently leasing a portion of,
and will lease, all of the rentable square feet in the office building commonly
known as 5050 Innovation Drive and whose street address is 5050 Innovation
Drive, Ottawa, Ontario. Landlord and Tenant have agreed to amend the Lease on
the terms and conditions contained herein.
AGREEMENTS:
For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:
1.    Consent to Declaration of Connecting Structure Easement. Tenant hereby
consents to the terms and conditions of the Declaration of Connecting Structure
Easement dated on or about the date hereof by Landlord’s Affiliate, Innovation
Blvd. I, LLC, a Delaware limited liability company (the “Connecting Structure
Easement”). The Lease shall be subject and subordinate to the Connecting
Structure Easement and, to the extent that Landlord or the owner of the Land is
required to comply with the terms and conditions of the Connecting Structure
Easement, Tenant shall also comply with such terms and conditions. From and
after the date hereof, the “Project” shall include links and enclosed pathways
connecting the Building and the new buildings to be constructed by Landlord
under the New Buildings Lease to the lot line of the Land.


2.    Parking Easement Agreement. Tenant hereby consents to the terms and
conditions of the Parking Easement Agreement dated on or about the date hereof
between Landlord’s Affiliates, Innovation Blvd. I, LLC, a Delaware limited
liability company, and Innovation Blvd. II, LLC, a Delaware limited liability
company (the “Parking Easement”). The Lease shall be subject and subordinate to
the Parking Easement and, to the extent that Landlord or the owner of the Land
is required to comply with the terms and conditions of the Parking Easement,
Tenant shall also comply with such terms and conditions. Subject to Tenant’s
reimbursement rights pursuant to the Parking Easement, all costs incurred by
Landlord with respect to the Parking Easement shall be included in Operating
Costs except to the extent excluded by Section 4.2.2 of the Lease.


3.    Legal Description of the Land. Once the subdivision of the Land as
referenced in Section 4.2.2 of the Lease is finalized, Tenant shall, within ten
business days following Landlord’s request, enter into amendments to the Lease
and other documents executed in connection therewith to replace the legal
description of the Land attached as Exhibit C to the Lease (or such other
ancillary document) with the new legal description following such subdivision.


4.    Term. To the extent that the Term of the Lease is not coterminous with the
lease term of the New Buildings Lease, Landlord and Tenant shall execute an
amendment to this Lease (if the Term of this Lease expires prior to the lease
term of the New Buildings Lease) within 30 days following the Commencement Date
(as defined in the New Buildings Lease) extending the Term to be coterminous
with the lease term of the New Buildings Lease and otherwise on the same terms
and conditions provided in the Lease.


5.    Change of Control. The definition of Change of Control in Section 10.1 of
the Lease is amended and restated as follows:
“Change of Control” means, in the case of any corporation or partnership, the
transfer or issue by sale, assignment, subscription, transmission on death,
mortgage, charge, security interest, operation of law (including amalgamation)
or otherwise (including, without limitation, any change in the constitution of a
partnership) of any shares, voting rights, securities or interests which results
in any change in the effective Control of such corporation or partnership,
unless: (A) such change occurs as a result of trading in the securities of an
entity listed on a recognized stock exchange in Canada, the United States or on
any other recognized stock exchange; and (B) Landlord receives assurances
reasonably satisfactory to it that such change will not detrimentally affect the
financial capacity of such entity or the ability of such entity to conduct
business, provided there shall be a continuity of the business of such entity
notwithstanding such Change of Control.






--------------------------------------------------------------------------------




6.    Permitted Transfers. Section 10.9 of the Lease is amended and restated as
follows:


10.9    Permitted Transfers. Notwithstanding Section 10.1, a Transfer may occur
to the following types of entities (a “Permitted Transferee”) or pursuant to the
following types of transactions (each a “Permitted Transfer”) without the
consent of Landlord, provided that Tenant shall not enter into a series of
transactions as a means of subverting the terms of this Section 10.9:
10.9.1    an Affiliate of Tenant or Guarantor, but only so long as such
transferee remains an Affiliate of Tenant or Guarantor;
10.9.2    any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity which is not an Affiliate of
Tenant or Guarantor in which or with which Tenant, or its corporate successors
or assigns, is merged or consolidated, in accordance with applicable statutory
provisions governing merger and consolidation of business entities, so long as
(1) Tenant’s obligations hereunder are assumed by the entity surviving such
merger or created by such consolidation; (2) the Tangible Net Worth of Guarantor
immediately following the applicable transaction (based on pro forma financial
information available immediately before the applicable transaction and
calculated as if the subject transactions were completed) is equal to or greater
than the average Tangible Net Worth of Guarantor for the preceding 12 fiscal
quarters immediately before the applicable transaction; (3) the Corporate Debt
Rating of Guarantor immediately following the applicable transaction (which may
be based on the anticipated Corporate Debt Rating issued by S&P or Moody’s
before the applicable transaction as if the subject transactions were completed)
is equal to or greater than the Corporate Debt Rating of Guarantor immediately
before the applicable transaction; and (4) the proposed transferee is an
Affiliate of Guarantor following the applicable transaction;
10.9.3    any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity which is not an Affiliate of
Tenant or Guarantor acquiring all or substantially all of Tenant’s assets
(whether directly via asset purchase or indirectly via a direct or indirect
Change of Control of Tenant), so long as (1) Tenant’s obligations hereunder are
assumed by the entity acquiring such assets; (2) the Tangible Net Worth of
Guarantor immediately following the applicable transaction (based on pro forma
financial information available immediately before the applicable transaction
and calculated as if the subject transactions were completed) is equal to or
greater than the average Tangible Net Worth of Guarantor for the preceding 12
fiscal quarters immediately before the applicable transaction; (3) the Corporate
Debt Rating of Guarantor immediately following the applicable transaction (which
may be based on the anticipated Corporate Debt Rating issued by S&P or Moody’s
before the applicable transaction as if the subject transactions were completed)
is equal to or greater than the Corporate Debt Rating of Guarantor immediately
before the applicable transaction; and (4) the proposed transferee is an
Affiliate of Guarantor following the applicable transaction; or
10.9.4    (1) an initial or subsequent public offering or distribution of equity
or debt securities by Tenant, Guarantor or any Affiliate of Tenant or Guarantor,
and/or (2) the sale of equity or convertible debt securities of Tenant,
Guarantor or any Affiliate of Tenant or Guarantor in any transaction, so long as
(i) the Tangible Net Worth of Guarantor immediately following the applicable
transaction (based on pro forma financial information available immediately
before the applicable transaction and calculated as if the subject transactions
were completed) is equal to or greater than the average Tangible Net Worth of
Guarantor for the preceding 12 fiscal quarters immediately before the applicable
transaction and (ii) the Corporate Debt Rating of Guarantor immediately
following the applicable transaction (which may be based on the anticipated
Corporate Debt Rating issued by S&P or Moody’s before the applicable transaction
as if the subject transactions were completed) is equal to or greater than the
Corporate Debt Rating of Guarantor immediately before the applicable
transaction.
Tenant shall promptly notify Landlord of any such Permitted Transfer (subject to
the confidentiality qualifications noted above). Tenant shall remain liable for
the performance of all of the obligations of Tenant hereunder, or if Tenant no
longer exists because of a merger, consolidation, or acquisition, the surviving
or acquiring entity shall expressly assume in writing the obligations of Tenant
hereunder. Additionally, the Permitted Transferee shall comply with all of the
terms and conditions of this Lease, including the Permitted Use, and the use of
the Premises by the Permitted Transferee may not violate any other agreements
affecting the Premises or the Project or the related complex, Landlord or other
tenants of the related complex of record as of the Lease




--------------------------------------------------------------------------------




Date. No later than ten days after the effective date of any Permitted Transfer,
Tenant agrees to furnish Landlord with (A) copies of the instrument effecting
any of the foregoing Transfers, (B) documentation establishing Tenant’s
satisfaction of the requirements set forth above applicable to any such
Transfer, and (C) evidence of insurance as required under this Lease with
respect to the Permitted Transferee. The occurrence of a Permitted Transfer
shall not waive Landlord’s rights as to any subsequent Transfers, and any
subsequent Transfer by a Permitted Transferee shall be subject to the terms of
this Section 10. The right to Transfer to an Affiliate pursuant to
Subsection 10.9.1 shall be subject to the condition that such Permitted
Transferee remains an Affiliate of Tenant and Guarantor and that, within 30 days
after such Transfer being effected, both Tenant and such Permitted Transferee
must enter into an agreement with Landlord, in a form satisfactory to Landlord,
Tenant and such Permitted Transferee, each acting reasonably, that if such
Permitted Transferee ceases to be an Affiliate of Tenant and Guarantor, it shall
so notify Landlord in writing within ten days after such event and, upon the
written request of Landlord, transfer, assign, set over and/or re-assign this
Lease and its interest in the Premises, as applicable, to Tenant or, subject to
complying with this condition, another Affiliate of Tenant and Guarantor. As a
condition to a Permitted Transfer, at Landlord’s request, Guarantor shall ratify
and confirm in writing to Landlord the Guarantee executed by Guarantor for the
benefit of Landlord and acknowledge in a written instrument reasonably
acceptable to Landlord that the obligations of the proposed transferee shall be
included as part of the obligations guaranteed by Guarantor under such
Guarantee. As used herein, “Tangible Net Worth” means the excess of total assets
over total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied (“GAAP”), excluding,
however, from the determination of total assets all assets which would be
classified as intangible assets under GAAP including goodwill, licenses,
patents, trademarks, trade names, copyrights, and franchises, as evidenced by
financial statements audited by a certified public accounting firm reasonably
acceptable to Landlord. “Corporate Debt Rating” shall mean either a general
corporate debt rating or an unsecured corporate debt rating by either Standard &
Poor’s Corporation (“S&P”) or Moody’s Investor Service (“Moody’s”).
7.    Termination of Lease. If Landlord terminates the Lease pursuant to Section
18.1, Tenant shall pay to Landlord(a) all damages, costs and expenses incurred
by Landlord as a result of such Event of Default or in efforts to enforce any of
Landlord’s rights or remedies, including all Rent for the portion of the Term
following such termination and (b) all amounts due under Section 19.1 of the
Lease.


8.    Tenant Secured Financing. Section 20 of the Lease is amended and restated
as follows:


20.    Tenant Secured Financing. For the avoidance of doubt and notwithstanding
any other provision of this Lease (including Sections 10.1 and 10.9 to which
this provision is paramount), in no event shall any pledge, charge, mortgage,
lien or any other grant of security or similar instrument in regards to any
securities, stock, shares, assets or other interests of Tenant, Guarantor, any
Affiliate of Guarantor or any other entity, given in order to secure any
indebtedness (a “Secured Financing”) owed to one or more third party lenders or
bondholders of Tenant, Guarantor or any Affiliate thereof (the “Secured
Lenders”) constitute or be deemed to be a Transfer; provided, however, and
notwithstanding the foregoing, (a) the exercise of any rights under any such
pledge, charge, mortgage, lien or any other grant of security or similar
instrument may constitute a Transfer and (b) pursuant to Section 10.2, in no
event shall any Tenant Party grant, or permit to exist, any leasehold mortgage
or any other charge of the Premises of any nature. Without limiting, and in
furtherance of, the foregoing, Tenant shall be permitted without requiring the
consent of Landlord to grant a security interest or chattel mortgage over
Tenant’s trade fixtures, furniture, equipment and other personal property
located in or about the Premises to any Secured Lenders (including any agent,
trustee or representative acting on behalf of any such Secured Lenders)
(collectively, the “Secured Party”) that from time to time has provided Secured
Financing that is secured, in whole or in part, by, among other things, the
trade fixtures, furniture, equipment or other personal property of Tenant
located in or about the Premises. Upon written request of any Secured Party and
at Tenant’s sole cost, Landlord shall enter into an agreement (in this Section
20, a “waiver of distress agreement”) with such Secured Party in a form that is
satisfactory to Landlord, Tenant and such Secured Party, each acting reasonably.
Such waiver of distress agreement shall contain: (1) a waiver of distress or
other liens by Landlord in favour of such Secured Party; (2) a right for such
Secured Party to enter into the Premises to enforce its rights with respect to
Tenant’s trade fixtures, furniture, equipment and other personal property
located in or about the Premises over which such Secured Party has security,
which right shall be upon such commercially reasonable terms and conditions as
the parties agree, acting reasonably, provided that the Secured Party shall
promptly repair any and all damage to the Premises and/or the Buildings, if any,
caused by the Secured Party or its agents or representatives resulting from the
removal of such trade fixtures, furniture, equipment and other personal property
from the Premises and other parts of the Buildings; and (3) such other
commercially reasonable terms and conditions agreed upon by the parties, each
acting reasonably.




--------------------------------------------------------------------------------




9.    Surrender of Premises. From and after the date hereof, clause (c) of
Section 21 of the Lease is deleted and replaced with the following:


remove all trade fixtures, furniture (including demountable walls), and personal
property placed in the Premises or elsewhere in the Project by a Tenant Party
and equipment located in the Premises (it being acknowledged that such trade
fixtures, furniture personal property and equipment remains the property of
Tenant), in any case provided that such item to be removed is not integral to
the operation of the Building’s Structure or the Building’s Systems, and Tenant
shall restore any affected Building’s Systems to a fully operational level
consistent with Building standard condition.
10.    Tenant’s Depreciation for Tax Purposes. The Lease is amended to add the
following as a new Section 26.17:
 
26.17    Tenant’s Depreciation for Tax Purposes. Notwithstanding any other
provision in the Lease or in Exhibit E hereto, it is agreed and understood that,
for tax purposes, Tenant shall be deemed the owner of the interior tenant
improvements, alterations, installations, equipment, trade fixtures and
additions made by Tenant, or made by Landlord on Tenant’s behalf, in each case
other than with respect to such items constituting the Building’s Systems or
Building’s Structure as described in Section 21 of this Lease, notwithstanding
that same may become the property of Landlord immediately upon affixation
without compensation therefor to Tenant and Tenant is entitled to all rights of
depreciation to the extent to which Tenant is entitled pursuant to the Income
Tax Act of Canada or any other applicable Laws.
11.    Estoppel Certificates. The last sentence of Section 25.5 of the Lease is
deleted in its entirety and replaced with the following: “If Tenant does not
deliver to Landlord the certificate signed by Tenant within the required time
period under Section 17.3, an Event of Default shall have occurred.”


12.    Cross Default. Section 25.28 of the Lease is deleted in its entirety and
replaced with the following: “An event of default (beyond any applicable notice,
grace and cure periods) under the New Buildings Lease between Landlord or
Landlord’s Affiliate and Tenant during the period Landlord or Landlord’s
Affiliate owns or leases same shall constitute an Event of Default under this
Lease, and any Event of Default under this Lease shall constitute an event of
default under the New Buildings Lease between Landlord or Landlord’s Affiliate
and Tenant (without any obligation to give Tenant any notice or opportunity to
cure period thereunder) during the period Landlord or Landlord’s Affiliate owns
or leases same.”


13.    Confidentiality. Tenant and Landlord each acknowledge that the terms and
conditions of the Lease (as amended hereby) are to remain confidential on the
same terms and conditions of Section 25.21 of the Lease. With respect to any
public disclosure or reporting requirements, Landlord and Tenant shall not be
required to advise such recipients of the confidential nature of the terms and
conditions of the Lease.


14.    Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent
in connection with the negotiation or execution of this Amendment. Tenant and
Landlord shall each indemnify the other against all costs, expenses, attorneys’
fees, liens and other liability for commissions or other compensation claimed by
any broker or agent claiming the same by, through, or under the indemnifying
party.


15.    Ratification. Tenant hereby ratifies and confirms its obligations under
the Lease, and represents and warrants to Landlord, to the best of Tenant’s
knowledge after reasonable inquiry, that, as of the date hereof, it has no
defenses thereto. Additionally, Tenant further confirms and ratifies that, as of
the date hereof, (a) the Lease is and remains in good standing and in full force
and effect, and (b) to the best of Tenant’s knowledge after reasonable inquiry,
Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant. Landlord hereby ratifies and
confirms its obligations under the Lease and represents and warrants to Tenant
that, as of the date hereof, (1) monthly Basic Rent is not more than 30 days
past due, and (2) the Lease is and remains in good standing and in full force
and effect. As used in this Section 14, “after reasonable inquiry” means
telephone inquiry with Tenant’s local office manager located in the Premises.


16.    Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this Amendment shall be binding upon Landlord and
Tenant and their respective successors and assigns. If any inconsistency exists
or arises between the terms of the Lease and the terms of this Amendment, the
terms of this Amendment shall prevail. This Amendment shall be governed by and
construed in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable therein.






--------------------------------------------------------------------------------




17.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one document. To facilitate execution of this Amendment, the
parties hereto may execute and exchange, by telephone facsimile or electronic
mail PDF, counterparts of the signature pages. Signature pages may be detached
from the counterparts and attached to a single copy of this Amendment to
physically form one document.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




Executed as of the date first written above.


LANDLORD:
INNOVATION BLVD II LIMITED, a Nova Scotia limited
company






By:  /s/ John S.
Grassi                                                                         
       John S. Grassi
 
 
 
 
 
 
 
 
TENANT:
CIENA CANADA, INC., a federal corporation pursuant to the
Canada Business Corporations Act






By: /s/ James E. Moylan,
Jr.                                                              
Name: James E. Moylan, Jr.
Title: Chief Financial Officer & SVP Finance
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




CONSENT OF GUARANTOR
By executing this Amendment, the undersigned Guarantor (a) consents to the
provisions contained herein, (b) ratifies and confirms the Guaranty executed by
Guarantor for the benefit of Landlord, (c) acknowledges that Tenant’s
obligations under this Amendment shall be included as a part of the obligations
guaranteed by Guarantor under such Guaranty, and (d) acknowledges that, as of
the date hereof, Guarantor, to Guarantor’s knowledge, has no defenses,
counterclaims, or rights of set-off related to the Guaranty and waives all
claims, defenses and rights of set-off thereto that Guarantor may have against
Landlord as of the date hereof (if any), whether known or unknown and whether
arising under tort, contract, at law or in equity.
Executed as of the date first written above.    
 
CIENA CORPORATION, a Delaware corporation






By: /s/ James E. Moylan,
Jr.                                                              
Name: James E. Moylan, Jr.
Title: Chief Financial Officer & SVP Finance
 
 
 
 
 
 
 
 





